Citation Nr: 0826220	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-16 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 1606 education benefits in the calculated amount of 
$3,271.40 to include whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Muskogee Education Center (EC) 
Committee on Waivers and Compromises (COWC) determination 
dated in September 2005.  Although in his notice of 
disagreement, he stated that he was aware that concurrent 
receipt of education benefits was precluded, and that he was 
appealing the waiver issue, the EC nonetheless issued a 
statement of the case on both the validity and waiver issues, 
and the veteran stated in his substantive appeal that he was 
appealing both.  Therefore, both the proper creation and 
waiver of recovery of the debt are before the Board.  See 
Schaper v. Derwinski, 1 Vet.App. 430 (1991) (the validity of 
the debt is implicit in the issue of waiver of recovery of 
the overpayment).  


FINDINGS OF FACT

1.  The appellant was paid a Chapter 1606 educational 
allowance for full time enrollment in an approved educational 
program at Faith Evangelical Lutheran Seminary for the period 
from June 14, 2004, to May 26, 2005.  

2.  For the same period, he received Chapter 31 vocational 
rehabilitation benefits for the same program of education.  

3.  The veteran notified the EC in July 2004 that he had 
disenrolled from his program of education, because he could 
not afford to attend school on the amount of money he was 
receiving under the Chapter 1606 program.  

4.  In August 2004, the EC verified that the veteran was 
still enrolled in the program of education and reinstated his 
award of Chapter 1606 benefits, despite information in the EC 
indicating that a Chapter 31 claim had been filed.  

5.  While the veteran's fault was significantly outweighed by 
VA fault in the creation of the overpayment, he was unjustly 
enriched by the amount of the overpayment, recovery of the 
debt would not defeat the purpose for which VA benefits are 
authorized, and the appellant did not detrimentally rely on 
the erroneous payments.

6.  It would not cause financial hardship to require 
repayment of $1,500.00 of the debt, and it has not been 
otherwise shown to be inequitable to require repayment of 
$1,500.00 of the debt.  

7.  Recovery of the remaining $1,711.40 of the overpayment 
would be inequitable.  


CONCLUSIONS OF LAW

1.  An overpayment of Chapter 30 educational assistance 
benefits in the calculated amount of $3,271.40 has been 
properly created and assessed against the appellant.  
38 C.F.R. § 21.7642 (2007).  

2.  Recovery of $1,500.00 of the overpayment would not be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2007).

3.  Recovery of the remaining $1,711.40 of the overpayment 
would be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue of the validity of the debt, the 
essential facts in this case have been fully developed and 
are not in dispute.  The VCAA has no effect upon an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  Manning v. 
Principi, 16 Vet. App. 534 (2002).  In addition, the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) do not apply to claims involving waiver of 
recovery of overpayments.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  Therefore, while the record before the 
Board does not reflect that the appellant was specifically 
notified of the provisions of the VCAA, such notice is not 
required under governing law.  In any event, any further 
development would be only for the purpose of developing 
negative evidence, in violation of Mariano v. Principi, 17 
Vet. App. 305 (2003).

The overpayment at issue in this case was created as a result 
of the veteran's concurrent receipt of educational assistance 
under two separate programs for the period from June 14, 
2004, through May 26, 2005.  A veteran is barred from 
receiving educational assistance under 10 U.S.C. Chapter 1606 
and 38 U.S.C. Chapter 31 for the same period.  38 C.F.R. § 
21.7642.  The lesser benefit was the Chapter 1606 benefit, he 
elected Chapter 31 benefits for this period, and he was 
charged with an overpayment in the amount of $3,271.40, 
representing the entire amount of Chapter 1606 educational 
assistance paid during the time period.  As the concurrent 
receipt of educational assistance under two separate 
education programs is precluded by law, the overpayment was 
properly charged  Indeed, in his notice of disagreement, the 
veteran said that he was familiar with the law that prohibits 
drawing two educational benefits at the same time, but that 
he disagreed with the waiver decision.  Thus, the overpayment 
was properly created.

Turning to the matter of waiver of recovery of the 
overpayment, there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  In such circumstances, 
recovery of an overpayment shall be waived where recovery of 
the overpayment would be against equity and good conscience.  
38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a).  The decision reached should not be 
unduly favorable or adverse to either side.  Id.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  Id.  In making this 
determination, the facts and circumstances in a particular 
case must be weighed carefully.  

In applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are: 
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) weighing the fault of the debtor against any 
fault attributable to VA; (3) financial hardship, i.e., 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (4) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(5) unjust enrichment, i.e., whether failure to make 
restitution would result in unfair gain to the debtor, and 
(6) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  38 
C.F.R. § 1.965(a).  Moreover, all listed elements of equity 
and good conscience must be considered in a waiver decision.  
See Ridings v. Brown, 6 Vet.App. 544 (1994). 

With respect to fault, it appears from the education file 
that the veteran's fault was limited to retention of the 
Chapter 1606 benefits.  According to the evidence in the 
education file, an enrollment certification was received on 
June 14, 2004, from the Faith Evangelical Lutheran Seminary 
(FELS), certifying the veteran's enrollment in a Master of 
Divinity program for the period from June 14, 2004, to May 
26, 2005.  He was awarded Chapter 1606 benefits for this 
program.

In a letter received July 19, 2004, the veteran said that he 
had disenrolled from school.  He stated that he had been 
under the impression, based on talks with a VA education 
representative, that he was eligible for $985 per month in 
educational benefits, but after enrolling, found that he was 
only to be receiving $282 per month.  He stated that this was 
not even enough to cover tuition, and so he had no choice but 
to cancel his enrollment.  He said he was interested in 
attending school, but could not afford the cost.  

Nevertheless, for unknown reasons, in August 2004, the RO 
obtained confirmation from the school that the veteran was 
attending FELS for the June 2004 to May 2005 period, and 
reinstated his award of Chapter 1606 benefits.  The education 
file does not contain any indication that the veteran himself 
provided any statement that would have caused VA to reinstate 
his award.  He had clearly stated, in July 2004, that he had 
disenrolled, because he could not afford to attend school on 
only a $282 month benefit.  Added to that, the education file 
contains a March 26, 2004, print-out of the veteran's 
service-connected disabilities, identified as for Chapter 31 
purposes.  Thus, it appears from the record that the EC in 
Muskogee verified that the veteran was attending school, but 
failed to note that the veteran was also claiming Chapter 31 
vocational rehabilitation, processed at his local RO in 
Seattle.  

The veteran states that he told the Chapter 31 representative 
that he had been receiving Chapter 1606 benefits.  The EC did 
not obtain the Vocational Rehabilitation (VRE) file, and, 
absent any evidence to the contrary, the Board finds his 
statement credible.  

Thus, since, based on the evidence of record, the EC 
mistakenly reinstated the veteran's Chapter 1606 benefits, 
the VA fault substantially outweighs the veteran's fault, 
which is limited to his retention of benefits to which he was 
not entitled.  

Moreover, according to an internal VA email dated in July 
2005, the EC was told by the Seattle RO that the veteran was 
in receipt of Chapter 1606 benefits, "but in Vocational 
Rehabilitation retroactively back to 6-14-04."  It is not 
clear from this whether the veteran had been in actual 
receipt of Chapter 31 benefits since June 2004, or whether he 
had retroactively been awarded such benefits, effective in 
June 2004.  If the award was retroactive, this would lessen 
the veteran's fault even further.

As to financial hardship, he states that cannot afford to 
repay the debt.  He states that he has other student loans of 
$44,000, and six dependents.  However, in an August 2005 
financial status report, his reported income exceeded his 
monthly reported expenses by $144.50.  He did report a 
$44,000 student loan which was in deferment at that time.  In 
addition, his income included $945 per month in educational 
assistance, which presumably would cease once he attained his 
degree.  

According to the financial status report, despite his $44,000 
school debt, he incurred additional debt in April 2005, in 
the amount of $26,000, for a new vehicle.  However, debts to 
the government are expected to be accorded the same 
preference as other debts.  Moreover, the regulatory standard 
for hardship is whether repayment would deprive the veteran 
and his family of "basic necessities," not whether a 
certain lifestyle can be maintained.  See 38 C.F.R. § 1.965 
(a)(3).  

As to other elements of equity and good conscience, the 
veteran received $3,271.40, to which he was not entitled.  
Thus, he was unjustly enriched by this quantifiable amount.  
It has not been shown that recovery of the overpayment would 
defeat the purpose of VA education benefits, which is to help 
eligible students complete a program of education by 
providing financial assistance.  The veteran has not claimed 
to have relinquished any valuable right or to have changed 
his position by reason of having relied on the additional 
erroneous benefits.  

Equity and good conscience means arriving at a fair decision 
between the beneficiary and VA, and involves balancing 
various factors between these two entities.  See 38 C.F.R. § 
1.965.  After weighing all of the above factors, the Board 
finds that to require the veteran to repay $1,500, an amount 
that could be recovered in about one year, based on his 
financial status report, without causing undue hardship, 
would be equitable.  The Board finds that to recover the 
remaining $1,711.40 would cause hardship and, in 
consideration of all equitable factors, would be against 
equity and good conscience, particularly in view of the 
veteran's financial situation and his relative lack of fault.  
Thus, waiver of recovery of $1,500.00 is denied, while waiver 
of recovery of the remaining $1,711.40 is granted.  




	(CONTINUED ON NEXT PAGE)




ORDER

The overpayment of Chapter 1606 education benefits in the 
amount of $3,271.40 was properly created; to that extent, the 
appeal is denied.

Waiver of recovery of $1,500.00 of the overpayment, and 
administrative costs associated with that amount, is denied.  

Waiver of recovery of $1,711.40 of the overpayment, and 
administrative costs associated with that amount, is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


